     Case 1:14-md-02542-VSB-SLC Document 1099 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 1095 to file portions of the documents at ECF No. 1096 with

redactions is GRANTED. The documents filed at ECF No. 1097 shall remain as only visible to the

selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 1095.


Dated:          New York, New York
                September 29, 2020                           SO ORDERED
